IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GABRIEL J. DALEY,                                     No. 84745
                                         Appellant,
                            vs.                                               FILED
                ENCORE GROUP OF
                PROFESSIONALS, LLC,
                                                                              JUL 2 1 2022
                                                                            EUZABETH A. BROWN
                                  Res • ondent.                           CLERK QF SVPREME COURT
                                                                         BY    S   .\(
                                                                               DEPUTY CLERK
                                     ORDER DISMISSING APPEAL

                            This is an appeal from an order grating in part and denying in
                part a motion to enforce a settlement agreement. Eighth Judicial District
                Court, Clark County; Veronica Barisich, Judge.
                            This appeal involves appellant's ownership rights in respondent
                and appellant's termination. Respondent argues the parties reached a
                settlement during trial, and that appellant failed to conform to the terms.
                Appellant disputes the terms of the settlement. Respondent has moved to
                dismiss the appeal for lack of a final judgment and for sanctions for a
                frivolous appeal. NRAP 38. Appellant opposes the motion, and respondent
                has filed a reply.
                            An order granting a motion to enforce a settlement agreement
                is not independently appealable. See Valley Bank of Nev. v. Ginsburg, 110
                Nev. 440, 445-46, 874 P.2d 729, 733-34 (1994). Appellant asserts in the
                docketing statement that the order is appealable as a final judgment. But
                the district court's order does not expressly dispose of the claims in the
                original complaint. A final judgment is "one that disposes of all the issues
                presented in the case, and leaves nothing for future consideration of the
                court, except for post-judgment issues," including attorney fees and costs.
                Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000). This court
SUPREME COURT   looks to the substance of the order or judgment rather than the label to
     OF
   NEVADA

(0) 1947A
                                                                                         - P.301(49
                determine finality. Brown v. MHC Stagecoach, 129 Nev. 343, 345, 301 P.3d
                850, 851 (2013) (an order granting a motion to enforce a settlement
                agreement is not a final judgment where it does not enter judgment in favor
                of a party or otherwise resolve the pending claims); Valley Bank, 110 Nev.
                at 446, 874 P.2d at 733 (concluding that a district court order approving a
                settlement agreement was interlocutory).
                            In his opposition to the motion to dismiss, appellant concedes
                the district court has not dismissed the case. Accordingly, the motion to
                dismiss is granted. This court lacks jurisdiction and
                            ORDERS this appeal DISMISSED.'




                                                   Hardesty



                                                                $(-:- 0
                                                   Stiglich



                                                   Herndon




                cc:   Hon. Veronica Barisich, District Judge
                      Janet Trost, Settlement Judge
                      Law Office of Timothy P. Thomas, LLC
                      Law Office of Kent P. Woods LLC
                      Eighth District Court Clerk




                      'Respondent's motion for sanctions and attorney fees and costs
                related to the appeal is denied. NRAP 38.
SUPREME COURT
       OF
    NEVADA


OA I947A
                                                     2